DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the request for continued examination (RCE) dated January 04, 2022.
In the RCE dated on January 04, 2022, claims 1-3, 5, 7, 14-16 and 18-20 have been amended, Claim 6 has been canceled.
Claims 1-5 and 7-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 04, 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey R. Gray of registration number 64,340, on February 01, 2022.  During the telephone conference, Mr. Gray has agreed and authorized the examiner to further amend Claims 1-5 and 7-20 on the request for continued examination dated on January 04, 2022.

Claims
Replacing Claims 1-5 and 7-20 of the request for continued examination dated on January 04, 2022 with the following:

A system for authentication of a user using a live user determination, the system comprising:
	one or more memory devices having computer readable code stored thereon; and
	one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable code to:
	receive a verified identification image from a user application located on a user computer system of [[a]] the user, wherein the verified identification image is received through the user computer system;
	receive a liveness identification image from the user application, wherein the liveness identification image comprises at least an image of the user, and wherein the liveness identification image is received through the user computer system; 
	receive a verified identification image time stamp and a verified identification image location stamp for the verified identification image from the user computer system;
	receive a liveness image time stamp and a liveness identification image 
	determine the authentication of the user based on:
	the verified identification image and the liveness identification image by: 
	capturing first user information from the verified identification image, wherein the verified identification image is a first image of the user from a government issued identification card; 
capturing second user information from the liveness identification image, wherein the liveness identification image is a second image of the user captured using an image capture device of the user computer system; 
wherein the first user information and the second user information are images of the user’s face; and 
comparing the first user information and the second user information for the authentication of the user;
	the verified identification image time stamp and the liveness image time stamp both occurring within a time period; and 
	the verified identification image location stamp and the liveness identification image location stamp occurring within a location requirement. 

The system of claim 1, wherein the liveness identification image is a video of the user, and wherein the verified identification image and the liveness identification image are captured using an image capture device of the user computer system.

The system of claim 2, wherein determining the authentication of the user further comprises:
capturing the first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and
	capturing an identifier from the liveness identification image, wherein the identifier comprises movement of the user in the video indicating that the user is active.
The system of claim 3, wherein the movement is a specific movement of the user 

The system of claim 2, wherein determining the authentication of the user further comprises:
capturing the first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and
	capturing one or more identifiers from the liveness identification image, wherein the one or more identifiers comprise a movement of the user in the video indicating that the user is active and an object included in the video.

(Canceled) 

The system of claim 1, wherein determining the authentication of the user further comprises:
identifying electronic capture data from the verified identification image and from the liveness identification image; and
comparing the electronic capture data of the verified identification image and the liveness identification image with authentication requirements.

The system of claim 7, wherein the verified identification image time stamp, the verified identification image location stamp, the liveness image time stamp, and the liveness identification image location stamp are captured by the user using the user computer system, and wherein the verified identification image time stamp, the verified identification image location stamp, the liveness image time stamp, and the liveness identification image location stamp are coupled to the verification identification image and the liveness identification image. 

The system of claim 2, wherein providing authentication requirements to the user for the authentication of the user further comprises providing the user one or more characters, keywords, or phrases to recite in the video; and


The system of claim 2, wherein the one or more processing devices are further configured to execute the computer readable code to:
receive an indication from the user of an object in the video that should be used for the authentication, wherein the object is different than a movement of the user; and
store object information for the authentication;
wherein determining the authentication of the user is further based on determining a current object from the liveness identification image and determining that the current object matches the object information. 

The system of claim 1, wherein the location requirement for the verified identification image or the liveness identification image include the user’s work, home, or previously specified location. 

The system of claim 2, wherein after determining the authentication of the user the one or more processing devices are further configured to execute the computer readable code to:
receive an indication from the user of an authentication identifier in the video that should be used for future authentication;
store the authentication identifier for the user for the future authentication;
receive a request from the user for a second action;
receive a second video from the user;
determine a current identifier of the user from the second video; and
determine a second authentication of the user for the second action based on the current identifier matching the authentication identifier. 

The system of claim 12, wherein the authentication identifier and the current identifier are movements of the user in the video. 

A computer implemented method for authentication of a user using a live user determination, the method comprising: 
	receive, by one or more processors, a verified identification image from a user application located on a user computer system of [[a]] the user, wherein the verified identification image is received through the user computer system;
	receive, by the one or more processors, a liveness identification image from the user application, wherein the liveness identification image comprises at least an image of the user, and wherein the liveness identification image is received through the user computer system; 
	receive, by the one or more processors, a verified identification image time stamp and a verified identification image location stamp for the verified identification image;
	receive, by the one or more processors, a liveness image time stamp and a liveness identification image location stamp; and
	determine, by the one or more processors, the authentication of the user based on:
		the verified identification image and the liveness identification image by: 
	capturing first user information from the verified identification image, wherein the verified identification image is a first image of the user from a government issued identification card; 
	capturing second user information from the liveness identification image, wherein the liveness identification image is a second image of the user captured using an image capture device of the user computer system; 
	wherein the first user information and the second user information are images of the user’s face; and 
	comparing the first user information and the second user information for the authentication of the user;
	the verified identification image time stamp and the liveness image time stamp both occurring within a time period; and 
	the verified identification image location stamp and the liveness identification image location stamp occurring within a location requirement. 

The method of claim 14, wherein the liveness identification image is a video of the user, and wherein the verified identification image and the liveness identification image are captured using an image capture device of the user computer system.

The method of claim 15, wherein determining the authentication of the user further comprises:
capturing the first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and
	capturing an identifier from the liveness identification image, wherein the identifier comprises movement of the user in the video indicating that the user is active.

The method of claim 16, wherein the movement is a specific movement of the user and the specific movement is compared to a stored movement for the authentication of the user. 

The method of claim 15, wherein determining the authentication of the user further comprises:
capturing the first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and
	capturing an identifier from the liveness identification image, wherein the identifier comprises an object included in the video.

A computer program product for authentication of a user using a live user determination, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising:
	an executable portion configured to receive a verified identification image from a user application located on a user computer system of [[a]] the user, wherein the verified identification image is received through the user computer system;
	an executable portion configured to receive a liveness identification image from the user application, wherein the liveness identification image comprises at least an 
	an executable portion configured to receive a verified identification image time stamp and a verified identification image location stamp for the verified identification image;
	an executable portion configured to receive a liveness image time stamp and a liveness identification image location stamp; and
	an executable portion configured to determine the authentication of the user based on: 
	the verified identification image and the liveness identification image by: 
	capturing first user information from the verified identification image, wherein the verified identification image is a first image of the user from a government issued identification card; 
capturing second user information from the liveness identification image, wherein the liveness identification image is a second image of the user captured using an image capture device of the user computer system; 
wherein the first user information and the second user information are images of the user’s face; and 
comparing the first user information and the second user information for the authentication of the user;
	the verified identification image time stamp and the liveness image time stamp both occurring within a time period; and 
	the verified identification image location stamp and the liveness identification image location stamp occurring within a location requirement. 

The computer program product of claim 19, wherein the liveness identification image is a video of the user, and wherein the verified identification image and the liveness identification image are captured using an image capture device of the user computer system.


Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the request for continued examination dated on January 04, 2022 and the examiner’s amendment dated on February 02, 2022.
Specifically, the independent claim 1 now recites limitations as follows:

“A system for authentication of a user using a live user determination, the system comprising:
	one or more memory devices having computer readable code stored thereon; and
	one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable code to:
	receive a verified identification image from a user application located on a user computer system of the user, wherein the verified identification image is received through the user computer system;
	receive a liveness identification image from the user application, wherein the liveness identification image comprises at least an image of the user, and wherein the liveness identification image is received through the user computer system; 
	receive a verified identification image time stamp and a verified identification image location stamp for the verified identification image from the user computer system;
	receive a liveness image time stamp and a liveness identification image 
	determine the authentication of the user based on:
	the verified identification image and the liveness identification image by: 
	capturing first user information from the verified identification image, wherein the verified identification image is a first image of the user from a government issued identification card; 
capturing second user information from the liveness identification image, wherein the liveness identification image is a second image of the user captured using an image capture device of the user computer system; 
wherein the first user information and the second user information are images of the user’s face; and 
comparing the first user information and the second user information for the authentication of the user;
	the verified identification image time stamp and the liveness image time stamp both occurring within a time period; and 
	the verified identification image location stamp and the liveness identification image location stamp occurring within a location requirement”. 

The cited reference Hale et al. (US PGPUB. # US 2015/0373020) discloses, a message sender is asked to provide a clear facial photograph (e.g., a ‘selfie’) and a clear photograph of one or more fingers that clearly shows fingerprints. Biometric parameters are extracted from these photographs/image files. For example, fingerprint patterns or uniquely identifying facial patterns are identified. (¶149). At the request of a receiving party, a current image type is requested (photo of finger showing fingerprints or of the sender's face—a ‘selfie’). The sending party will (¶150). The data processing system 1005 can utilize meta-data authentication. For example, the data processing system 1005 can extract time and GPS (Global Positioning System) ‘meta-data’ parameters associated with a requested verification image. The requested image can contain meta-data that is commonly imbedded within digital image files created by mobile device photography. The timestamp associated with the image and the GPS coordinates of the image can be compared to pre-stored meta-data information for the sender to verify/authenticate the user when a match is determined. (¶153). The data processing system 1005 can implement a time window/threshold of two minutes. If timestamp meta-data of the current image is not within two minutes, the message is rejected. GPS location meta-data extracted from the current image can be compared with a GPS coordinate range expected for the message sender. Again, the GPS coordinate range can be determined from location information obtained from the sender when they registered with the data processing system 1005. (¶154). 
The reference by Andrew Bud (UK PATENT APP. # GB 2542449) discloses, the described methods and systems also enable independent validation of real identity, so that the biometric data may confirm the actual identity of the individual, not just their pseudonym. To this end, enrollment of real identity (see Figure 4) may include the visual capture of original identity documents, such as passport, national identity card, driving (¶55).  The image of the original identity document includes a facial image, and validation involves comparing the received facial image of the online user with the image of the original identity document. The original identity document is a passport, national identity card, driving license, Social Security card, credit card, or debit card. The user name is a real name and: issuing a request over the network to a database that includes identity information; receiving identity information from the database; using the image of the original identity document to perform a validation that the user name corresponds to an identity associated with the original identity document; and storing information indicative of the validation. (¶16)
Richards et al. (US PGPUB. # US 2015/0128240) discloses, systems are provided that allow users to access resources in a manner that addresses inherent deficiencies in existing authentication systems. During a typical authentication process, the system may connect the user to one or more authenticators in real time through a variety of communications channels so that the authenticators may verify that the user is who he/she purports to be. In this way, a user may be authenticated and allowed to complete transactions that require access to protected resources/transactions. In some embodiments, the system may automatically identify authenticators for a user via an onboarding process by searching the user's electronic files, accessing social and professional networking sites, searching one or more credit reporting databases, or other such means. Based upon the determinations made by the authenticators, and other factors, such as the trust scores assigned to authenticators, an authentication engine may be used to calculate a confidence score regarding the user's identity that may be utilized in determining whether to grant the user access to protected resources/transactions. (Abstract).
Hoyos et al. (US PGPUB. # US 2016/0205096) discloses, authorizing a user to access an access-controlled environment. The system includes a system server platform that communicates with fixed PC's, servers and mobile devices (e.g., smartphones) operated by users. The systems and methods described herein enable a series of operations whereby a user attempting to access an access-controlled environment is prompted to (Abstract).
Kursun et al. (US PGPUB. # US 2018/0288040) discloses, biometric authentication-based electronic notary public are disclosed. A method for biometric authentication-based electronic notary public using an electronic device may include (1) a server comprising at least one computer processor receiving, from an electronic device, biometric data from a user; (2) the server authenticating the user based on the biometric data; (3) the server receiving, from the electronic device, an identification of a document to notarize; (4) the server receiving, from the electronic device, a signature of the user; (5) the server processing the document to include the signature and a notary seal; and (6) the server providing the processed document to the user. (Abstract).
Donenfeld (US PGPUB. # US 2016/0259928) discloses, capturing a first image of a machine-readable label by a first camera of a mobile device; (Abstract).
Tussy (US PGPUB. # US 2016/0063236) discloses, methods for enrolling and authenticating a user in an authentication system via a user's camera of camera equipped mobile device include capturing and storing enrollment biometric information from at least one first image of the user taken via the camera of the mobile device, capturing authentication biometric information from at least one second image of the user, capturing, during imaging of the at least one second image, path parameters via at least one movement detecting sensor indicating an authentication movement of the mobile device, comparing the authentication biometric information to the stored enrollment biometric information, and comparing the authentication movement of the mobile device to an expected movement of the mobile device to determine whether the authentication movement sufficiently corresponds to the expected movement. (Abstract).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 14 is a computer implemented method claim of above system claim 1 and Claim 19 is a computer program product claim of above system claim 1, and therefore, they are also allowed.
Claims 2-5 and 7-13 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 15-18 depend on the allowed claim 14, and therefore, they are also allowed.
Claim 20 depend on the allowed claim 19, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498